— The Court affirms the judgment which has been rendered in this case in the Superior *Page 114 
Court. Wede em [We deem] it unnecessary to say more in support or explanation of the grounds of this decision, than to refer to those set forth in the opinion of the Judge below, of which we entirely approve.
In general, this Court enforces by its own process the execution of its own judgments; but as the defendant is not in person before us, and if he were, from the constitution of the Court, the ulterior proceedings, whichmay follow upon the judgment affirmed, could not be here had, we direct that in this case a procedendo issue to the Superior Court of Randolph, to cause the judgment there rendered and here affirmed, to be carried into effect.
PER CURIAM.                           Judgment affirmed.